DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 5-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al (PGPub 2016/0038655) in view of Cohen et al (PGPub 2018/0339455 with priority to May 25, 2017) and Dayton (PGPub 2015/0048257).
Regarding Claim 1, Weisman teaches a three dimensional (3D) printing apparatus (Abstract) to print an implantable bone scaffold (IBS) ([0052]- examples of the printed article include an organic shape to fill a bone defect) comprising:
a sterile ([0118]- all of the equipment may be sterilized) cartridge (Fig. 1- printer cartridge 1), wherein the sterile cartridge includes a printing material [0039]- discussing the polymer stock material mixed with a bioactive agent), a print nozzle (Fig. 1 and 2- nozzle body 21), a cylindrical body (Fig. 2- capsule 30), and a plunger (Fig. 1 and 2- plunger 15);
a heater configured to heat the printing material by direct contact with the cylindrical body of the cartridge (Fig. 1- heating element 25);
a cartridge receiver configured to retain the sterile cartridge (Fig. 3a- attachment plate 13; [0040]- Attachment plates 13 will function to position the printer cartridge in the 3D printer device); and
a sterile ([0118]- all of the equipment may be sterilized) receiving plate positioned below the print nozzle (Fig. 4- elevating floor 107).


Cohen teaches an alternative device for 3d printing biomaterial structures (Abstract) wherein the printer includes a cover (Fig. 1f- barrier 285), wherein the cover is configured to encompass and maintain the sterile cartridge and the sterile receiving plate in an aseptic environment and a filter fan unit (FFU) overlaying a first section of the cover ([0055]- discussing the clean hood) in order to create aseptic conditions conducive to fabrication of 3D biomaterials and avoid the degradation of the aseptic conditions [0055]; [0062].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3d printer of Weisman to include a cover and filter fan unit as taught by Cohen with reasonable expectation of success to create aseptic conditions conducive to fabrication of 3D biomaterials and avoid the degradation of the aseptic conditions [0055]; [0062].

Cohen further teaches UV light exposure can be used to sterilize the components after the barrier is sealed in order to sterilize the equipment [0063] but does not appear to explicitly teach an ultraviolet light source, housed within the aseptic environment, configured to emit an ultraviolet light toward the sterile receiving plate and maintain the aseptic environment.

In the same field of medical device preparation, Dayton teaches a sterilizing chamber for medical equipment and devices (Abstract) wherein an ultraviolet light source is housed within the aseptic environment ([0046]; Fig. 1- sterilizing agent (UV light) is housed inside cabinet 18) and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Weisman and Cohen to include an ultraviolet light source is housed within the aseptic environment configured to emit an ultraviolet light toward the sterile receiving plate and maintain the aseptic environment as taught by Dayton with reasonable expectation of success to achieve a level of disinfection suitable for use in a substantially-sterile medical application [0011].

Regarding Claim 2, Weisman further teaches the printing material include a biodegradable material ([0047]-[0048]; [0132]-[0133]- discussing biodegradable printing material).

Regarding Claim 3, Weisman further teaches the printing material include one or more of a porous material [0093- certain materials may be more porous to achieve different effects) and a biocompatible material [0037]- the method produces a bioactive implant, thus the bioactive and setting agent are biocompatible).

Regarding Claim 5, Cohen further teaches using a disposable (and thus, detachable) print platform ([0104]; Fig 6a-d- disposable print platform) in order to replace the platform when the barrier is replaced such as after each printing session [0104].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Weisman to include a disposable print platform as taught by Cohen with reasonable expectation of success to 

Regarding Claim 6, Cohen further teaches the FFU is configured to provide a positive laminar flow air pressure in a downward top to bottom direction inside the apparatus ([0055]- discussing laminar airflow in the hood and the air is blown downward).

Regarding Claim 7, Cohen further teaches the clean hood sterilizes air through the HEPA filter and blows a portion of the sterilized air downward [0055] thus meeting the instant limitation of the FFU is configured to provide a positive laminar flow air pressure in a downward top to bottom direction inside the apparatus.

Regarding Claim 8, Cohen further teaches the barrier may be disposed of after fabrication ([0109]; Fig. 7- step 707) thus meeting the instant limitation of the cover is one or more of transparent and detachable.

Regarding Claim 12, Cohen further teaches the barrier may have an aperture configured to be closed by a lid [0111] in order to insert components within the barrier [0111].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Weisman and Cohen to include an aperture in the barrier configured to be closed by a lid as taught by Cohen with reasonable expectation of success to insert components within the barrier [0111] thus meeting the instant limitation of a second section of the cover is retractable.


a sterile ([0118]- all of the equipment may be sterilized) cartridge (Fig. 1- printer cartridge 1), wherein the sterile cartridge includes a printing material [0039]- discussing the polymer stock material mixed with a bioactive agent), a print nozzle (Fig. 1 and 2- nozzle body 21), a cylindrical body (Fig. 2- capsule 30), and a plunger (Fig. 1 and 2- plunger 15);
a cartridge receiver configured to retain the sterile cartridge (Fig. 3a- attachment plate 13; [0040]- Attachment plates 13 will function to position the printer cartridge in the 3D printer device); and
a sterile ([0118]- all of the equipment may be sterilized) receiving plate positioned below the print nozzle (Fig. 4- elevating floor 107).

Weisman does not appear to explicitly teach a cover configured to encompass and maintain the sterile cartridge and the sterile receiving plate in an aseptic environment; and a filter fan unit (FFU) overlaying a first section of the cover.  

Cohen teaches an alternative device for 3d printing biomaterial structures (Abstract) wherein the printer includes a cover (Fig. 1f- barrier 285), wherein the cover is configured to encompass and maintain the sterile cartridge and the sterile receiving plate in an aseptic environment and a filter fan unit (FFU) overlaying a first section of the cover ([0055]- discussing the clean hood) in order to create aseptic conditions conducive to fabrication of 3D biomaterials and avoid the degradation of the aseptic conditions [0055]; [0062].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3d printer of Weisman to include a cover and filter fan unit as taught by Cohen with reasonable expectation of success to create aseptic conditions 

Weisman also does not appear to explicitly teach a heater configured to indirectly heat the printing material.  Cohen further teaches providing a heater on the printing stage ([0078]; Fig. 2d- heater 208) in order to maintain desired conditions conducive to the formation of the printed construct [0078].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Weisman and Cohen to include a heater on the printing stage as taught by Cohen with reasonable expectation of success to maintain desired conditions conducive to the formation of the printed construct [0078] thus meeting the instant limitation of a heater configured to indirectly heat the printing material.

Weisman also does not appear to explicitly teach an ultraviolet light source configured to emit an ultraviolet light directed toward the sterile receiving plate and maintain an aseptic environment wherein the ultraviolet light source is housed within the aseptic environment.  Cohen further teaches UV light exposure can be used to sterilize the components after the barrier is sealed in order to sterilize the equipment [0063] but does not appear to explicitly teach the ultraviolet light source is housed within the aseptic environment.  

In the same field of medical device preparation, Dayton teaches a sterilizing chamber for medical equipment and devices (Abstract) wherein an ultraviolet light source is housed within the aseptic environment ([0046]; Fig. 1- sterilizing agent (UV light) is housed inside cabinet 18) and is configured to emit an ultraviolet light toward the sterile receiving plate and maintain the aseptic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Weisman and Cohen to include an ultraviolet light source is housed within the aseptic environment configured to emit an ultraviolet light toward the sterile receiving plate and maintain the aseptic environment as taught by Dayton with reasonable expectation of success to achieve a level of disinfection suitable for use in a substantially-sterile medical application [0011].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al (PGPub 2016/0038655) in view of Cohen et al (PGPub 2018/0339455 with priority to May 25, 2017) and Dayton (PGPub 2015/0048257) as evidenced by Effectiveness of Air Filters on Inspectapedia (hereinafter Inspectapedia) and MERV Rating Chart.
Regarding Claim 4, Cohen further teaches the clean hood has a HEPA filter to sterilize the air [0055].  HEPA filters are considered to be MERV 17-20 (Inspectapedia, Page 3) and filters rated at least MERV 17 are 99.97% effective on 0.3 pm particles (MERV Rating Chart).  As a HEPA filter is 99.97% effective on 0.3 pm particles, the pores of a HEPA filter must be 0.3 pm thus meeting the instant limitation of a filter of the FFU includes pores, and wherein each of the pores include a diameter of less than or equal to about 0.3 pm.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al (PGPub 2016/0038655) in view of Cohen et al (PGPub 2018/0339455 with priority to May 25, 2017), and Dayton (PGPub 2015/0048257) and Abe et al (PGPub 2012/0126457).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al (PGPub 2016/0038655) in view of Cohen et al (PGPub 2018/0339455 with priority to May 25, 2017) and Dayton (PGPub 2015/0048257) as evidenced by UV Data Sheet.
Regarding Claim 11, Cohen teaches utilizing UV light exposure to sterilize the components after the barrier is sealed [0063].  Dayton also teaches utilizing UV light exposure ([0046]; Fig. 1- sterilizing agent (UV light) is housed inside cabinet 18) to achieve a level of disinfection suitable for use in a substantially-sterile medical application [0011].
  Ultraviolet light is germicidal at 200-280 nm with peak efficiency at 265 nm (UV Data Sheet, Paragraph 4).  As the UV lights of Cohen and Dayton sterilizes, its wavelength is between 200-280 nm . 

Response to Arguments
Applicant’s arguments, filed October 7, 2021, with respect to the rejection(s) of Claims 1-9 and 11-13 under 35 USC 103 in view Weisman and Cohen have been fully considered and are persuasive as Weisman and Cohen do not appear to teach an ultraviolet light source, housed within the aseptic environment, configured to emit an ultraviolet light toward the sterile receiving plate and maintain the aseptic environment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weisman et al (PGPub 2016/0038655) in view of Cohen et al (PGPub 2018/0339455 with priority to May 25, 2017) and Dayton (PGPub 2015/0048257).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748     
1/10/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712